IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00353-CR

HENRY REYNA,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2017-738-C2


                                      OPINION

       Henry Reyna filed a notice of appeal in which he states that he is appealing from

the judgment of conviction rendered against him on August 1, 2019, and the denial of his

motion for new trial on September 12, 2019. Because no authority grants the courts of

appeals jurisdiction of an appeal from the denial of a motion for new trial that is separate

and apart from an appeal from an appellant’s conviction, see Greer v. State, No. 10-18-

00251-CR, 2018 WL 4648803, at *1 (Tex. App.—Waco Sept. 26, 2018, no pet.) (mem. op.,

not designated for publication), we have determined that Reyna is attempting to appeal
from the judgment of conviction rendered against him by way of a challenge to the denial

of his motion for new trial. However, because the trial court’s certification of Reyna’s

right of appeal, which Reyna and his counsel signed, indicates that the underlying case

was a plea-bargain case and that Reyna has no right of appeal and also that Reyna has

waived his right of appeal, Reyna’s appeal from the judgment of conviction rendered

against him must be dismissed. See TEX. R. APP. P. 25.2(d) (“The appeal must be dismissed

if a certification that shows the defendant has the right of appeal has not been made part

of the record under these rules.”); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (plea bargain); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003) (waiver

of appeal).

        By letter dated October 18, 2019, the Clerk of this Court notified Reyna that this

appeal appeared to be subject to dismissal because the trial court’s certification of his

right of appeal, which Reyna and his counsel signed, indicates that the underlying case

was a plea-bargain case and that Reyna has no right of appeal and also that Reyna has

waived his right of appeal. The Clerk of this Court notified Reyna that the Court may

dismiss the appeal unless, within ten days from the date of the letter, Reyna showed

grounds for continuing the appeal. Reyna has not done so.

        Accordingly, for the reasons stated, this appeal is dismissed.




                                                 REX D. DAVIS
                                                 Justice


Reyna v. State                                                                      Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed November 6, 2019
Publish
[CRPM]




Reyna v. State                                 Page 3